EXHIBIT 10.45
 
PROMISSORY NOTE
(this “Note”)
 
US $97,736,747.47
March 14, 2006
   

FOR VALUE RECEIVED, NB FINANCE, LTD., a Bermuda corporation, having its
registered office in Clarendon House, 2 Church Street, Hamilton, Bermuda
(hereinafter referred to as “Borrower”), promises to pay to the order of
NB CAPITAL CORPORATION, a Maryland corporation, at its principal place of
business at 65 East 55th Street, 31st Floor, New York, New York (hereinafter
referred to as “Lender”), or at such other place as the holder thereof may from
time to time designate in writing, the principal sum of ninety-seven million
seven hundred thirty-six thousand seven hundred forty-seven dollars and
forty-seven cents (US$97,736,747.47) (the “Original Principal Amount”) in lawful
money of the United States of America with interest on the principal amount
outstanding from time to time to be computed from August 29, 2005 until such
principal amount is paid in full at an annual rate equal to the lesser of
(i) the maximum non-usurious rate permitted by applicable law and (ii)  six
percent and six hundred and one thousandths of a percent (6.601%) calculated
monthly on a semi-annual basis (the ”Interest Rate”), said Original Principal
Amount and interest to be paid as follows:
 
(i)
With respect to each Interest Period, interest payments shall be paid in arrears
on the fifteenth (15th) day of each calendar month immediately following such
Interest Period; provided, however, that if such day is not a Business Day,
interest payments shall be made on the immediately succeeding Business Day
(the ”Interest Payment Date”). “Interest Period” means each calendar month or
portion thereof during the term of the Note or, in the case of the initial
Interest Period, the date hereof through August 30, 2005. “Business Day” means a
day of the year on which banks are not required or authorized by law to close in
Maryland, Bermuda and Québec.

 
(ii)
The Original Principal Amount shall be due and payable, unless otherwise
accelerated or prepaid in accordance with the terms of this Note or the Loan
Agreement dated as of August 29, 2005, between Borrower and Lender (the ”Loan
Agreement”), on  November 15, 2007 (the ”Maturity Date”) in whole.

 
Section 1. Incorporation by Reference.  All of the terms, covenants and
conditions contained in the Mortgage Loan Assignment Agreement and the Loan
Agreement with respect to the indebtedness evidenced by this Note are hereby
made a part of this Note to the same extent and with the same force as if they
were fully set forth herein.
 
Section 2. Security.  The indebtedness evidenced by this Note is secured
pursuant to that certain mortgage loan assignment agreement of even date
herewith (the ”Mortgage Loan Assignment Agreement”), assigning the mortgage
loans more particularly described therein as well as Borrower’s interest in the
real property securing such Mortgage Loans (the ”Mortgage Loans”) as security to
Lender, subject to a reassignment upon satisfaction in full of any indebtedness
evidenced by this Note.
 
-1-

--------------------------------------------------------------------------------


 
Section 3. Prepayment.  The Original Principal Amount of this Note is not
subject to optional prepayment but is subject to mandatory prepayment prior to
the Maturity Date upon the terms and conditions specified in the Loan Agreement.
 
Section 4. Default and Acceleration.  If an Event of Default (as defined in the
Loan Agreement), other than an Event of Default described in Section 6.1(g) of
the Loan Agreement has occurred and is continuing, Lender may at any time, in
addition to any other rights or remedies available to it pursuant to this Note,
the Loan Agreement and the Mortgage Loan Assignment Agreement, or at law or in
equity, take such action, without notice or demand, that Lender deems advisable
to protect and enforce its rights against Borrower and in any of the Collateral
(as defined in the Loan Agreement), including, without limitation, by notice to
Borrower, declare the Debt to be forthwith due and payable, whereupon such Debt
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by Borrower, and may enforce or avail itself of any or all rights or remedies
provided in this Note, the Loan Agreement and the Mortgage Loan Assignment
Agreement against Borrower and/or the Collateral (including selling the Mortgage
Loans); and upon an Event of Default described in Section 6.1(g) of the Loan
Agreement, the Debt shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by Borrower. “Debt” means (a) the outstanding principal balance
of this Note, (b) interest, default interest at the Default Rate, late charges
and other sums, as provided in this Note, the Loan Agreement or the Mortgage
Loan Assignment Agreement, (c) all other monies agreed or provided to be paid by
Borrower in this Note, the Loan Agreement or the Mortgage Loan Assignment
Agreement, and (d) all sums advanced and costs and expenses incurred by Lender
in connection with the Debt or any part thereof, any renewal, extension, or
change of or substitution of the Debt or any part thereof, or the acquisition or
perfection of the security therefor, whether made or incurred at the request of
Borrower or Lender.
 
Section 5. Savings Clause.  It is expressly stipulated and agreed to be the
intent of Borrower and Lender that this Note complies with the applicable usury
and other laws relating to this Note now or hereafter in effect. If any such
applicable laws render usurious any amount called for under this Note, or
contracted for, charged or received with respect to this Note, or if the
acceleration of the maturity of this Note or if any prepayment by Borrower
results in Borrower having paid any interest in excess of that permitted by
applicable law, then it is the express intent of the parties that all excess
amounts theretofore collected by Lender be refunded to Borrower, and the
provisions of this Note immediately be deemed reformed and the amounts
thereafter collected under this Note reduced, without the necessity of the
execution of any new document, so as to comply with the then applicable law, but
so as to permit the recovery of the fullest amount otherwise called for under
this Note.
 
Section 6. Late Charges; Mortgage Default Interest Rate.
 
(a)    Subject to Section 5, in the event that any installment of interest or
principal shall become overdue for a period in excess of five (5) days, a “late
charge” in an amount equal to five percent (5%) of the amount so overdue may be
charged to Borrower by Lender for the purpose of defraying the expenses incident
to handling such delinquent payments. Subject to Section 5, such late charge
shall be in addition to, and not in lieu of, any other remedy Lender may have
and is in addition to Lender’s right to collect reasonable fees and charges of
any agents or attorneys which Lender may employ in connection with any default.
 
-2-

--------------------------------------------------------------------------------


 
(b)    If Borrower shall default in any payment of principal or interest, or any
other amount owed by Borrower under this Note, the Loan Agreement or the
Mortgage Loan Assignment Agreement, Borrower shall pay interest on the unpaid
principal amount of this Note, payable in arrears on each Interest Payment Date
and on demand, at a rate per annum equal at all times to the lesser of (x) the
maximum non-usurious rate permitted by applicable law or (y)  three percent (3%)
per annum above the applicable Interest Rate until such defaulted amount has
been paid by Borrower, together with interest thereon at the Default Rate.
Payment or acceptance of the increased rate as provided in this Section is not a
permitted alternative for timely payment and shall not constitute a waiver of a
Default or an Event of Default or an amendment to this Note, the Loan Agreement
or the Mortgage Loan Assignment Agreement and shall not otherwise prejudice or
limit any rights or remedies of Lender.
 
Section 7. No Oral Change.  This Note may not be modified, amended, waived,
extended, changed, discharged or terminated orally or by act or failure to act
on the part of Borrower or Lender, but only by an agreement in writing signed by
the party against whom enforcement of any modification, amendment, waiver,
extension, change, discharge or termination is sought.
 
Section 8. Waivers.  Except for any notices expressly provided for in this Note,
the Loan Agreement or the Mortgage Loan Assignment Agreement, Borrower and all
others who may become liable for the payment of all or any part of the Debt do
hereby severally waive presentment and demand for payment, notice of dishonor,
protest and notice of protest and non-payment and all other notices of any kind.
No release of any security for the Debt or extension of time for payment of this
Note or any installment hereof, and no alteration, amendment or waiver of any
provision of this Note, the Loan Agreement or the Mortgage Loan Assignment
Agreement between Lender or any other person or party shall release, modify,
amend, waive, extend, change, discharge, terminate or affect the liability of
Borrower, and any other person or entity who may become liable for the payment
of all or any part of the Debt, under this Note, the Loan Agreement or the
Mortgage Loan Assignment Agreement. No notice to or demand on Borrower shall be
deemed to be a waiver of the obligation of Borrower or of the right of Lender to
take further action without further notice or demand as provided for in this
Note, the Loan Agreement or the Mortgage Loan Assignment Agreement. Any failure
of Lender to insist upon strict performance by Borrower of any of the provisions
of this Note, the Loan Agreement or the Mortgage Loan Assignment Agreement shall
not be deemed a waiver of any of the terms or provisions of this Note, the Loan
Agreement or the Mortgage Loan Assignment Agreement, and Lender shall have the
right thereafter to insist upon strict performance by Borrower of any and all of
them.
 
Section 9. Non Recourse.  Except as otherwise provided herein and the Loan
Agreement and the Mortgage Loan Assignment Agreement, Lender shall not enforce
the liability and obligation of Borrower to perform and observe the obligations
contained in this Note, the Loan Agreement and the Mortgage Loan Assignment
Agreement by any action or proceeding wherein a money judgment shall be sought
against Borrower, except that Lender may bring an action or proceeding to enable
Lender to enforce and realize upon this Note, the Loan Agreement and the
Mortgage Loan Assignment Agreement, and the interest in the Mortgage Loans and
in any Collateral (as defined in the Loan Agreement) given to Lender created by
this Note, the Loan Agreement or the Mortgage Loan Assignment Agreement,
provided, however, that any judgment in any action or proceeding shall be
enforceable against Borrower only to the extent of Borrower’s interest in the
Mortgage Loans and other Collateral given to Lender. The provisions of this
Section shall not however (i) constitute a waiver, release or impairment of any
obligation evidenced or secured by this Note, the Loan Agreement or the Mortgage
Loan Assignment Agreement, (ii) affect the validity or enforceability of any
indemnity made in connection with this Note, the Loan Agreement or the Mortgage
Loan Assignment Agreement, or (iii) impair the enforcement of the Mortgage Loan
Assignment Agreement.
 
-3-

--------------------------------------------------------------------------------


 
Section 10. Authority.  Borrower (and the undersigned representative of
Borrower, if any) represents that Borrower has full power, authority and legal
right to execute and deliver this Note, the Loan Agreement and the Mortgage Loan
Assignment Agreement and that this Note, the Loan Agreement and the Mortgage
Loan Assignment Agreement are valid and binding in accordance with their terms.
 
Section 11. Applicable Law.  This Note shall be governed, construed, applied and
enforced in accordance with the laws of Bermuda.
 
Section 12. Counsel Fees.  In the event that it should become necessary to
employ counsel to collect the Debt or to protect or foreclose the security
therefor, Borrower also agrees to pay all reasonable fees and expenses of
Lender, including, without limitation, reasonable attorney’s fees for the
services of such counsel whether or not suit be brought.
 
Section 13. Notices.  All notices and other communications provided for
hereunder shall be in writing (including telegraphic, telecopy or telex
communication) and mailed, telegraphed, telecopied, telexed or delivered, if to
Borrower, at its address c/o Codan Services Limited, Clarendon House, 2 Church
Street, Hamilton, HM 11 Bermuda, Attention: Secretary; and if to Lender, at its
address at 65 East 55th Street, 31st Floor, New York, New York, Attention: Chief
Executive Officer; with a copy to National Bank of Canada, as servicer of
Lender, at National Bank Tower, 600 De La Gauchetière Street West, 4th Floor,
Montréal, Québec H3B 4L2, Attention: Vice-President and Corporate Secretary; or
as to each other party, at such other address as shall be designated by such
party in a written notice to Borrower and Lender. All such notices and
communications shall, when mailed, telegraphed, telecopied or telexed, be
effective when deposited in the mails, delivered to the telegraph company,
transmitted by telecopier or confirmed by telex answerback, respectively.
 
Section 14. Payment.  Borrower shall make each payment, irrespective of any
right of counterclaim or set-off, not later than 11:00 a.m. (Eastern Standard
time) on each Interest Payment Date in United States dollars to Lender at an
account or accounts Lender may designate from time to time in same day funds.
All computations of interest and fees shall be made by Lender on the basis of a
year of 360 days consisting of twelve (12) months of thirty (30) days each. Each
determination by Lender of interest or fees hereunder shall be conclusive and
binding for all purposes, absent manifest error.
 
-4-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Borrower has caused this instrument to be duly executed as
of the date in the year first above written.
 
 
BORROWER
 
NB FINANCE, LTD.
 
By:  /s/ Martin-Pierre Boulianne

--------------------------------------------------------------------------------

Martin-Pierre Boulianne
 
 
LENDER
 
NB CAPITAL CORPORATION
 
By:  /s/ Jean Dagenais

--------------------------------------------------------------------------------

Jean Dagenais

       
-5-

--------------------------------------------------------------------------------